Citation Nr: 1146911	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-34 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.  His decorations include the Purple Heart Medal, the Bronze Star Medal, and the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford (Newington), Connecticut.

In correspondence received in June 2010, the Veteran indicated that he had changed his representative as reflected on the title page of this decision.  An Appointment Of Individual As Claimant's Representative (VA Form 21-22a) has been associated with his claims file.

In his June 2010 correspondence, the Veteran, in pertinent part, raised the issues of service connection for hearing loss and whether new and material evidence has been received to reopen the previously denied claim of service connection for hepatitis C.  The issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received in June 2010, the Veteran, in pertinent part, indicated that his appeal included the issues of entitlement to a higher disability rating for PTSD, service connection for tinnitus, and entitlement to a TDIU.  A substantive appeal for the issue of a higher disability rating for PTSD was received in November 2008.  However, as to the issues of service connection for tinnitus and entitlement to a TDIU, these issues were denied by the RO in a rating decision dated in July 2009.  The Board construes the June 2010 correspondence as a notice of disagreement with the July 2009 denials as it was filed within one year of that decision.  However, the Veteran has not been issued a Statement of the Case.  See 38 C.F.R. § 20.201  (2011).  Under this circumstance, the Board has no discretion and is obliged to remand the issues to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Additionally, in the June 2010 correspondence, the Veteran indicated that he wished to be scheduled for a video conference hearing before a Veterans Law Judge of the Board.  In order to afford the Veteran due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case must be remanded for an appropriate hearing to be scheduled.  38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case addressing the issues of service connection for tinnitus and entitlement to a TDIU.  The Veteran and his representative shall be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the aforementioned claims shall not be certified to the Board.

2.  Schedule the Veteran for a video conference hearing  before a Veterans Law Judge, in accordance with applicable law. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



